DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one claim limitation that does not use the word “means,” but is nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a captured image acquisition unit configured to”, “an estimation processing unit configured to”, “a marker image coordinate specification unit configured to”, “a position and posture derivation unit configured to”, “a first boundary box specification unit configured to,” “a second boundary box specification unit configured to”, and “a representative coordinate derivation unit configured to” in claims 1-7.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).
Claim Objections
Claim 1 objected to because of the following informalities: the limitation “coordinates of the marker images, and the marker image coordinate specification unit includes” should recite “coordinates of the marker images, and wherein the marker image coordinate specification unit includes.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 1, 8, and 9 are indefinite due to the claim limitation “or the second boundary box in response to the number of specified second boundary boxes” being unclear and lacking antecedent basis. Only a single second boundary box is defined and it is unknown what the limitation “the number of the specified second boundary boxes” is referring to. Because of this lack of definiteness, claims 1, 8, and 9 are interpreted as not having the limitation “or the second boundary box in response to the number of specified second boundary boxes.” Dependent claims 2-7 fail to cure the deficiencies of claim 1 and are also rejected. Examiner recommends amending the claim limitation “a second boundary box specification unit configured to specify a second boundary box surrounding a region within which pixels having a luminance equal to or higher than a second luminance continuously appear in the first boundary box, the second luminance being higher than the first luminance” should recite “a second boundary box specification unit configured to specify  one or more second boundary boxes surrounding a region within which pixels having a luminance equal to or higher than a second luminance continuously appear in the first boundary box, the second luminance being higher than the first luminance.” Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 states “a second boundary box specification unit configured to specify a second boundary box surrounding a region within which pixels having a luminance equal to or higher than a second luminance continuously appear in the first boundary box” while claim 4 states where the second boundary box specification unit specifies two or more second boundary boxes.” Claim 5 states “according to claim 4, wherein, where the second boundary box specification unit does not specify any second boundary box, the first boundary box specification unit discards the first boundary box.” Claim 5 fails to further both claim 1 and 4.  Claims 1 and 4 require one or more boxes, while claim 5 specifies “no boxes.”  Therefore, the dependent claim broadens the claims which it depends upon. See MPEP 608.01(N).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter.  Claim 9 recites “a program for a computer, comprising:” and thus is claimed as a software product without sufficient structural limitations. The broadest reasonable interpretation of the term “a program for a computer” encompasses software. “Software” does not fall within at least one of the four categories of patent eligible subject matter.
The Official Gazette Notice 1351 OG 212 dated February 23, 2010, states, “The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.” “A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.” Claim 9 recites “a program for a computer” which covers transitory signals, and therefore software.Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, and 9 are rejected under 35 U.S.C 103 as being unpatentable over International Patent Application Publication No.: WO 2007/129432 (Saito et al.) (hereinafter Saito), in view of Japanese Patent Application Publication No.: 2018119833 (Sato), in view of U.S. Patent Publication No.: 10,293,252 (Yokokawa et al.) (hereinafter Yokokawa), and in view of U.S. Patent Application Publication No.: 2019/0370546 (Agarwal).
Regarding claim 1, Saito teaches an information processing apparatus comprising: a captured image acquisition unit configured to acquire an image captured by imaging a device that includes a plurality of markers (Saito, para. [0018], lines 1-4: "in the game system 1 of the present embodiment, the controller 20 includes a plurality of light emitting elements; the plurality of light emitting elements are LEDs of the same color, and serve as indicators that represent controller numbers set in the game application"; Saito, para. [0020], lines 4-6: "the imaging device 2 captures the LEDs of the controller 20, generates a frame image, and supplies it to the game device 10"; see FIG. 1; see FIG. 3, LEDs 40a-40d, LED arrangement area 42); and
an estimation processing unit configured to estimate position information and posture information of the device on a basis of marker images in the captured image (Saito, para. [0020]: lines 6-9: "the game apparatus 10 acquires the frame image, estimates the position and posture in the frame image of the controller 20 from the position of the LED image in the frame image, and acquires position information and posture information in the real space"),
wherein the estimation processing unit includes a marker image coordinate specification unit configured to specify a representative coordinate of each of the marker images from the captured image (Saito, para. [0066], lines 1-6: "based on the two-dimensional arrangement of the LEDs 40 in the controller 20, the position estimation unit 104 obtains position information regarding the frame images ... the position estimation unit 104 calculates the affine transformation of the extracted first LED 40a, second LED 40b, third LED 40c, and fourth LED 40d, and calculates the position and orientation in real space; the position in real space is the coordinates (X, Y, Z) in the Cartesian coordinate system, and the attitude in real space is the rotation angle in the X, Y, and Z axes"), and
a position and posture derivation unit configured to derive the position information and the posture information of the device using the representative coordinates of the marker images (Saito, para. [0044]: "the position information and posture information of the controller 20 estimated from the positions and postures of the four LEDs 40 that are lit are used as input of the game application; therefore, the position information and orientation information of the controller 20 estimated by the position estimation unit 104 are sequentially sent to the application processing unit 110 and reflected in the application processing"; Saito, para. [0066], lines 8-14: "by obtaining the coordinates and rotation angles in the three axes, the position estimation unit 104 can estimate the position in the space including the distance from the imaging device 2; the position estimation unit 104 may estimate the position of the controller 20 in the frame image by obtaining affine transformation; for example, the position in the frame image can be obtained by taking the XY coordinates in the XYZ space; the position estimation unit 104 sends the estimated position and orientation of the controller 20 to the application processing unit 110"), and
the marker image coordinate specification unit includes a specification unit configured to specify which pixels having a luminance equal to or higher than a first luminance continuously appear (Saito, [0055], lines 25-31, 34-37, 40-45: "the LED image extraction unit 142 acquires, as a connected region, a region in which white pixels (pixels having a pixel value “1”) continuously exist in the logical product image (S 100); next, the LED image extraction unit 142 extracts the edge portion of the white pixel connection region and determines the short side and the long side (S102) ... when the short side is composed of pixels with the number of pixels Ma or more (Y in S 104), the LED image extraction unit 144 determines whether the long side is composed of pixels with the predetermined number of pixels Mb or less. (S106) ... when the long side is composed of pixels with the number of pixels equal to or less than Mb (Y in S106), the LED image extraction unit 144 acquires the number of pixels constituting the white pixel connection area as a candidate for the LED image (S108)"), and
a representative coordinate derivation unit configured to derive the representative coordinate of each of the marker images on a basis of pixels in the first boundary (Saito, para. [0026], lines 1-3: "the imaging device 2 acquires RGB luminance values at each pixel; in order to accurately detect the emitted LED 40, it is preferable that the contrast between the LED 40 and the area around the LED 40 is large"; Saito, para. [0044]: "the position information and posture information of the controller 20 estimated from the positions and postures of the four LEDs 40 that are lit are used as input of the game application"; Saito, para. [0066], lines 1-6: "the position estimation unit 104 calculates the affine transformation of the extracted first LED 40a, second LED 40b, third LED 40c, and fourth LED 40d, and calculates the position and orientation in real space; the position in real space is the coordinates (X, Y, Z) in the Cartesian coordinate system, and the attitude in real space is the rotation angle in the X, Y, and Z axes").
Saito fails to teach 
a first boundary box specification unit configured to specify a first boundary box surrounding a region.
Sato teaches 
a first boundary box specification unit configured to specify a first boundary box surrounding a region (Sato, page 15, para. 7, line 2; page 16, para. 1, lines 1-3: "in FIG. 8, the distance 802 between the left edge of the RGB image and the bounding box 800 and the distance 802 between the right edge of the RGB image and the bounding box 800 are smaller than the distance 802 between the right edge of the RGB image and the bounding box 800" (see FIG. 8)).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to add a boundary box, as taught by Sato, to surround regions in the marker images, as taught by Saito.
The suggestion/motivation for doing so would have been that bounding boxes are smaller to store in terms of coordinates (Xmin, Ymin) (Xmax, Ymax) and are more easily definable or quantifiable compared to alternative shapes.
Saito, in view of Sato, fails to teach
a second boundary box specification unit configured to specify a region within which pixels having a luminance equal to or higher than a second luminance continuously appear in the first boundary, the second luminance being higher than the first luminance.
Yokokawa teaches
a second boundary box specification unit configured to specify a region within which pixels having a luminance equal to or higher than a second luminance continuously appear in the first boundary, the second luminance being higher than the first luminance (Yokokawa, col. 12, lines 53-67, col. 13, lines 1-10: "regions 98 indicated by heavy solid lines are the regions of the images of the bodies of the users extracted from the depth image 90 of FIG. 8 based on pixel values by the second object detector 55b of the target region detector 54; regions 102 indicated by chain lines are the regions of the images of markers detected by the marker detector 56 and are detected by searching or tracking in a marker detection image … clipping region decider 60 decides, as the clipping region, the region 104 that includes all of these regions and further includes a predetermined margin region;”; see FIG. 8, FIG. 9; regions 102 are inside the boundary defined by region 104).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to add a second boundary box specification unit, as taught by Yokokawa, to the marker image coordinate specification unit, as taught by Saito, in view of Sato.
The suggestion/motivation for doing so would have been to validate that the pixel level indicated within the bounding boxes are actually the light markers on the controller and not false positives.
Saito, in view of Sato, and in view of Yokokawa, fails to teach 
a second boundary box specification unit configured to specify a second boundary box  surrounding a region in the first boundary box.
Agarwal teaches
a second boundary box specification unit configured to specify a second boundary box in the first boundary box (Agarwal, para. [0051], lines 1-9: “In the depicted example, a second boundary box 70 may encompass the first boundary box 68 and further include additional features, such as including part of a hairline of a facial image or, more generally, the head of the person; thus, second boundary box 70 (encompassing the respective first boundary box 68) may be implemented on the processed image 56 to encompass some region beyond the limited, detected facial features (here the full face or head)”; see FIG. 8).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to add a second boundary box, as taught by Agarwal, in the first boundary box, as taught by Saito, in view of Sato, and in view of Yokokawa.
The suggestion/motivation for doing so would have been higher accuracy in specifying representative coordinates of each captured light marker image, which then leads to a better estimation of posture and position of the device in space.
Therefore, it would have been obvious to combine Saito with Sato, Yokokawa, and Agarwal to obtain the invention as specified in claim 1.
Regarding claim 3, Saito, in view of Sato, in view of Yokokawa, and in view of Agarwal, teaches the information processing apparatus according to claim 1, wherein the representative coordinate is a gravity center coordinate (Saito, para. [0042], lines 12-13: "it should be noted that the position of the controller 20 may be set at the center of gravity of the four LED images"; Saito, para. [0055], lines 46-47: "the coordinates of the LED image candidate are set at the center of gravity of the connected area").
Regarding claim 4, Saito, in view of Sato, in view of Yokokawa, and in view of Agarwal, teach the information processing apparatus according to claim 1, wherein, where the second boundary box specification unit specifies one second boundary box (Agarwal, para. [0051], lines 1-9: “In the depicted example, a second boundary box 70 may encompass the first boundary box 68 and further include additional features, such as including part of a hairline of a facial image or, more generally, the head of the person; thus, second boundary box 70 (encompassing the respective first boundary box 68) may be implemented on the processed image 56 to encompass some region beyond the limited, detected facial features (here the full face or head)”; see FIG. 8),
the representative coordinate derivation unit derives a representative coordinate of one marker image on a basis of pixels in the first boundary box (Saito, para. [0066], lines 1-6: "the position estimation unit 104 calculates the affine transformation of the extracted first LED 40a, second LED 40b, third LED 40c, and fourth LED 40d, and calculates the position and orientation in real space; the position in real space is the coordinates (X, Y, Z) in the Cartesian coordinate system, and the attitude in real space is the rotation angle in the X, Y, and Z axes"), and
the representative coordinate derivation unit derives representative coordinates of two or more marker images on a basis of pixels in the second boundary (Saito, para. [0066], lines 1-6: "the position estimation unit 104 calculates the affine transformation of the extracted first LED 40a, second LED 40b, third LED 40c, and fourth LED 40d, and calculates the position and orientation in real space; the position in real space is the coordinates (X, Y, Z) in the Cartesian coordinate system, and the attitude in real space is the rotation angle in the X, Y, and Z axes").
Saito, in view of Sato, in view of Yokokawa, and in view of Agarwal, fails to teach
where the second boundary box specification unit specifies two or more second boundary boxes.
Yokokawa further teaches
where the second boundary box specification unit specifies two or more second boundary boxes (Yokokawa, col. 13, lines 4-10: "so, the clipping region decider 60 decides, as the clipping region, the region 104 that includes all of these regions and further includes a predetermined margin region; for example, a region obtained by outward expanding the region (union) of the pixels included in at least any of three kinds of regions by a predetermined number of pixels or a predetermined width is decided as the clipping region"; see FIG. 8, FIG. 9; the regions refer to FIG. 9: region 100 (head), regions 98 (body), and regions 102 (markers on device/controllers); region 104 in FIG. 9 encompasses two marker regions 102 that are surrounded with two boundaries within the boundary 104; the two or more bounding boxes in Yokokawa may be added inside the first bounding box of Saito, in view of Sato).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to add two or more secondary boundaries, as taught by Yokokawa, inside the first boundary box, as taught by Saito, in view of Sato, in view of Yokokawa, and in view of Agarwal. Further, the two or more secondary boundaries, as taught by Yokokawa, may be modified by Saito, in view of Sato, in view of Yokokawa, and in view of Agarwal, to be bounding boxes.
The suggestion/motivation for doing so would have been to more accurately specify representative coordinates of multiple light markers in a single marker image.
Therefore, it would have been obvious to combine Saito, in view of Sato, in view of Yokokawa, and in view of Agarwal, with further teachings of Yokokawa, to obtain the invention as specified in claim 4.
Claims 8-9 are rejected under similar grounds as claim 1 above.
Claims 8 and 9 are rejected under 35 U.S.C 103 as being unpatentable over U.S. Patent Application Publication No.: 2018/0278824 (Somasundaram et al.) (hereinafter Somasundaram) in view of Agarwal.
Regarding claim 8, Somasundaram teaches a representative coordinate derivation method for deriving a representative coordinate of a marker image included in a captured image, comprising: specifying a first boundary box surrounding a region within which pixels having a luminance equal to or higher than a first luminance continuously appear (Somasundaram, para. [0053], lines 1-8: “FIG. 6 illustrates an example of bounding box operations 600; the second vehicle 110 is captured in an image frame; the vehicle is detected through edge detection and object detection algorithms, and a first bounding box 605 is generated around the detected object; LED light sources are determined by the perception module 225 and a second bounding box 610 is generated around the LED light sources”); and
deriving the representative coordinate of the marker image on a basis of pixels in the first boundary box or the second boundary box in response to the number of specified second boundary boxes (Somasundaram, para. [0051], lines 3-8: “the perception module 225 may determine areas of the detected objects that may include an LED light; for example, a traffic light and a vehicle with taillights may be captured in an image frame, and the object detection module may detect the object of the traffic light and the vehicle based on the edge detector 510 data; the perception module 225 may determine areas of the detected objects that may include LED lights; the perception module may generate a second bounding box 610 around each of the areas that may include an LED light in the image where the second bounding box 610 has a height (h) and width (w) measured in pixels”).
Somasundaram fails to teach
specifying a second boundary box surrounding a region within which pixels having a luminance equal to or higher than a second luminance continuously appear in the first boundary box, the second luminance being higher than the first luminance.
Agarwal teaches
specifying a second boundary box surrounding a region within which pixels having a luminance equal to or higher than a second luminance continuously appear in the first boundary box, the second luminance being higher than the first luminance (Agarwal, para. [0050]-[0051]: “in this example, a first boundary box 68 may be provided that encompasses the detected facial features within the processed image 56; for example, a respective first boundary box 68 may correspond to essential facial features, such as two eyes, a nose, and a mouth; in the depicted example, a second boundary box 70 may encompass the first boundary box 68 and further include additional features, such as including part of a hairline of a facial image or, more generally, the head of the person; thus, second boundary box 70 (encompassing the respective first boundary box 68) may be implemented on the processed image 56 to encompass some region beyond the limited, detected facial features (here the full face or head); in practice the second boundary box 70 may be placed or set based upon other detected features such as an edge line corresponding to an air-body interface in the image, a detected hairline or chin line, or by padding the corresponding first boundary box 68 by a fixed or relative amount (e.g., 200 pixels, 10% length or width, and so forth)”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to add a second boundary box, as taught by Agarwal, in the first boundary box, as taught by Somasundaram.
The suggestion/motivation for doing so would have been to validate that the pixel level indicated within the bounding boxes are actually the light markers on the controller and not false positives.
Therefore, it would have been obvious to combine Somasundaram with Agarwal to obtain the invention as specified in claim 8.
Regarding claim 9, Somasundaram teaches a program for a computer, comprising: by a first boundary box specification unit, specifying a first boundary box surrounding a region within which pixels having a luminance equal to or higher than a first luminance continuously appear in a captured image (Somasundaram, para. [0053], lines 1-8: “FIG. 6 illustrates an example of bounding box operations 600; the second vehicle 110 is captured in an image frame; the vehicle is detected through edge detection and object detection algorithms, and a first bounding box 605 is generated around the detected object; LED light sources are determined by the perception module 225 and a second bounding box 610 is generated around the LED light sources”); and
by a representative coordinate derivation unit, deriving a representative coordinate of a marker image on a basis of pixels in the first boundary box or the second boundary box in response to the number of specified second boundary boxes (Somasundaram, para. [0051], lines 3-8: “the perception module 225 may determine areas of the detected objects that may include an LED light; for example, a traffic light and a vehicle with taillights may be captured in an image frame, and the object detection module may detect the object of the traffic light and the vehicle based on the edge detector 510 data; the perception module 225 may determine areas of the detected objects that may include LED lights; the perception module may generate a second bounding box 610 around each of the areas that may include an LED light in the image where the second bounding box 610 has a height (h) and width (w) measured in pixels”).
Somasundaram fails to teach
by a second boundary box specification unit, specifying a second boundary box surrounding a region within which pixels having a luminance equal to or higher than a second luminance continuously appear in the first boundary box, the second luminance being higher than the first luminance.
Agarwal teaches
by a second boundary box specification unit, specifying a second boundary box surrounding a region within which pixels having a luminance equal to or higher than a second luminance continuously appear in the first boundary box, the second luminance being higher than the first luminance (Agarwal, para. [0050]-[0051]: “in this example, a first boundary box 68 may be provided that encompasses the detected facial features within the processed image 56; for example, a respective first boundary box 68 may correspond to essential facial features, such as two eyes, a nose, and a mouth; in the depicted example, a second boundary box 70 may encompass the first boundary box 68 and further include additional features, such as including part of a hairline of a facial image or, more generally, the head of the person; thus, second boundary box 70 (encompassing the respective first boundary box 68) may be implemented on the processed image 56 to encompass some region beyond the limited, detected facial features (here the full face or head); in practice the second boundary box 70 may be placed or set based upon other detected features such as an edge line corresponding to an air-body interface in the image, a detected hairline or chin line, or by padding the corresponding first boundary box 68 by a fixed or relative amount (e.g., 200 pixels, 10% length or width, and so forth)”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to add a second boundary box, as taught by Agarwal, in the first boundary box, as taught by Somasundaram.
The suggestion/motivation for doing so would have been to validate that the pixel level indicated within the bounding boxes are actually the light markers on the controller and not false positives.
Therefore, it would have been obvious to combine Somasundaram with Agarwal to obtain the invention as specified in claim 9.
Allowable Subject Matter
Claims 2, 6, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if rewritten to overcome the rejections under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SHARIFF whose telephone number is (571)272-9741.  The examiner can normally be reached on M-TH 7:30 AM EST – 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached at 571-272-3638 or through e-mail at sumati.lefkowitz@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL ADAM SHARIFF/
Examiner, Art Unit 2662
/SUMATI LEFKOWITZ/Supervisory Patent Examiner, Art Unit 2662